Mr. Justice Bouck,
dissenting.
From the opinion delivered by Mr. Justice- Hilliard on behalf of the majority of the court, characterizing’ as unconstitutional the so-called UR Act (S. L. ’33, Extraordinary Session, page 94, chapter 14), I respectfully dissent. That opinion touches — and touches but lightly— upon only two of the six contentions originally advanced by the plaintiff in error Walker, and sustains them both. It is my conviction that the decision is erroneous, ■ not only in holding’ that the act violates section 3 of article X of the Colorado' Constitution, which prescribes uniformity in taxation, but also in holding’ that it violates *420section 7 of that article, which prohibits the state legislature from imposing taxes for county purposes.
1. That the act does not violate section 3 of article X of our Constitution — unless we refuse to be governed by a long* line of decisions in this court — is obvious. We have repeatedly held that this section relates only to ad valorem taxes on property. In the case of American S. & R. Co. v. People, 34 Colo. 240, 247, 82 Pac. 531, 533, Mr. Justice Campbell, speaking for this court, said: “That provision [section 3, article X] is applicable only to a direct ad valorem tax on property, and not to a tax upon privileges or occupations. [Citing Denver City Ry. Co. v. City of Denver, 21 Colo. 350, 41 Pac. 826; Parsons v. People, 32 Colo. 221, 76 Pac. 666].” In determining the nature of the tax there involved, Mr. Justice Campbell declared: “We are clearly of the opinion that, though in form this tax is upon the capital stock, it is not a property tax, though the privilege of doing business is a property right. It is arbitrarily assessed by the legislature itself without reference to the value of the stock, or property, of the company. The capital stock is simply the standard, or measure, by which the total amount to be paid is computed, and the tax is not on the stock as property. This we think is fully sustained by the authorities. * * * We hold that the tax authorized by section 65 [S. L. ’02, page 32, chapter 3], called a license tax, is, in form of an excise, a tax on the business of foreign corporations, and is levied for the purposes of state revenue.” Id. 246. And, while the case was reversed by the United States Supreme Court, such reversal was on a question not involved in the present case.
This court later reaffirmed its decision as to the nature of a license tax exactly like the one involved in the American S. & It. Co. case, supra, citing the latter case with approval and saying: “It is not a property tax, but an excise tax or fee. * * * It was not intended as a property tax.” Colorado Co. v. People, 61 Colo. 230, 232, 156 Pac. 1095, 1096.
*421In 1921 this court, speaking by Mr. Justice Teller, said of the gasoline tax imposed by chapter 168 of S. L. T9: “It is contended * * * that the act is void because in contravention of section 3 of article X of the Constitution; which requires that all taxes shall be uniform upon the same class of subjects, etc. This tax, it is said, is a property tax, levied without any respect to the valuation of the property and hence not uniform. * * * Considering the statute as a whole, we conclude that it imposes an excise tax, and not a property tax.” Altitude Oil Co. v. People, 70 Colo. 452, 453, 454, 202 Pac. 180, 181. As late as 1930 this court, in opinions by Mr. Justice Campbell, has reiterated that such a tax is an excise tax. People v. Commissioners, 90 Colo. 592, 10 P. (2d) 1104; People v. Denver, 90 Colo. 598, 10 P. (2d) 1106. See also: Ard v. People, 66 Colo. 480, 182 Pac. 892; Denver City v. Knowles, 17 Colo. 204, 30 Pac. 1041.
The majority opinion paraphrases (as authority on this branch of the case) a fragmentary passage which was quoted in plaintiff in error Walker’s reply brief from 26 R. C. L. 35, §19. It purports to- state the rule whereby an excise tax and a property tax may be differentiated. It seems to me only fair to the editors of that work (which in 1 R. C. L., Publisher’s Foreword, properly calls itself merely a “digest of particular reports” and “a rounded text which embraces, within the limits of the authorities cited, the entire field of the law”) to have quoted or paraphrased also what immediately follows, dealing with the subject of excise taxes more specifically. To give but one illustration: “If a tax is' in its nature an excise, it does not become a property tax because it is proportioned in amount to the value of the property used in connection with the occupation, privilege or act which is taxed.” 26 R. C. L., page 35. However, it is unnecessary to canvass the pros and cons, since our decisions, including those above cited, have settled the question for this jurisdiction adversely to the contention of the plaintiff in error.
*422It is to be borne in mind that the state officers, defendants in error here, do not have the burden of proving that the act is valid. Our system of government places upon the plaintiff in error the absolute duty of affirmatively proving the unconstitutionality of the act beyond a reasonable doubt. This, we think, has not been done.
Unlike the national Congress (which depends upon the grant of power made in the- federal Constitution), the state legislature has full and untrammeled power to pass laws, subject only to such limitations as are expressly imposed by the state and federal Constitutions. The statutes of our General Assembly are presumed to be valid. That presumption can be overthrown only when the assailant establishes beyond every reasonable doubt their invalidity.
Chief Justice Marshall, who only a few years after its adoption made of the federal Constitution a living, vitalizing thing, uttered 130 years ago a then novel doctrine: “The question, whether a law be void for its repugnancy to the Constitution, is, at all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative, in a doubtful case. * * * The opposition between the Constitution and the law should be such that the judge feels a clear and strong' conviction of their incompatibility with each other.” Fletcher v. Peck, 6 Cranch (U. S.) 87, 128. The principle of that declaration has been well embodied in the statement “that the court usurps legislative functions when it presumes to adjudge a law void where the repugnancy between the law and' Constitution is not established beyond reasonable doubt.” (Italics here and elsewhere are mine). 1 Tucker, Const, of the U. S. 377. The underlying- principle has been repeatedly announced by this court. “The presumption is that -every statute is valid and constitutional, and such presumption is to be overcome only by clea.r demonstration. In case of doubt every possible- presumption and intendment should be made in favor of the constitutionality of the act, and it is to be overthrown only when it is clear and *423unquestioned that it violates the fundamental law.” Consumer’s League v. Colorado, etc. Co., 53 Colo. 54, 58, 125 Pac. 577, 578, citing numerous authorities. “A fundamental principle of construction requires those who seek to overthrow a statute on account of its repugnance to a constitutional provision to show the unconstitutionality of the act beyond all reasonable doubt.” Denver City v. Knowles, 17 Colo. 204, 211, 30 Pac. 1041, 1044. “When an act of the legislature is attacked as in violation of the Constitution of the United States, or of the state, by a familiar rale, we are required to uphold the legislation, unless its unconstitutionality appears beyond all reasonable doubt.” Farmers Ind. Ditch Co. v. Agr. Ditch, Co., 22 Colo. 513, 528, 45 Pac. 444, 450. “Every statute is presumed to be constitutional. The courts ought not to declare one to be unconstitutional, unless it is clearly so. If there is doubt, the expressed will of the legislature should be sustained.” Munn v. Illinois, 94 U. S. 113, 123.
These are the words of Chief Justice Waite: “Every possible presumption is in favor of the validity of a statute, and this continues until the contrary is shown beyond a rational doubt. One branch of the government cannot encroach on the domain of another without danger. The safety of our institutions depends in no small degree on a strict observance of this salutary rale.” Sinking-Fund Cases, 99 U. S. 700, 718.
Mr. Justice Washington voiced the rale thus: “But if I could rest my opinion in favor of the constitutionality of the law on which the question arises, on no other ground than this doubt so felt and acknowledged, that alone would, in my estimation, be a satisfactory vindica.tion of it. It is but a decent respect due to the wisdom, the integrity, and the patriotism of the legislative body by which any law is passed, to presume in favor of its validity, until its violation of the Constitution is' proved beyond all reasonable doubt.” Ogden v. Saunders, 12 Wheat. 213, 270.
*424It therefore behooves us always to- remember just where, in case a statute is questioned, the burden of proof is placed. The defender' of the statute need not convince the court beyond a doubt that the statute is constitutional ; he need not even supply the amount of proof (that is, the preponderance) required in ordinary civil cases. The defender is intrenched within that universally recog*nized presumption of validity which must be overcome by the assailant. Nor, under the authorities cited, can the assailant overcome the presumption of constitutionality by a mere preponderance; he must prove the statute void beyond a reasonable doubt. In criminal cases the trial judge instructs the jury that, while they are not to find the defendant guilty if they entertain a reasonable doubt of his guilt, they are not to search for a doubt. So in the case at bar we as a court have no right to search for a doubt. It is submitted that in the natural course there is a substantial and reasonable doubt as to whether the alleged conflict with section 3 of article X exists. I believe, indeed, that the lack of such conflict is plainly and affirmatively manifest.
2. Relative to the charge that there is a conflict between the act here in question and section 7 of the aforesaid article X of the Colorado Constitution, it seems clear that on this ground also the unconstitutionality of the act has not been demonstrated by the plaintiff in error Walker beyond a reasonable doubt, as the conceded rule requires it to be done. That section says: “The general assembly shall not impose taxes for the purpose of any county, city, town or other municipal corporation, but may by law, vest in the corporate authorities thereof respectively, the power to assess and collect taxes'for all purposes of such corporation.” The power so given the legislature to confer requisite authority upon the various local units has been generously exercised. As a result, there has existed a, large measure of local self-government in this state. The board of county commissioners in each county, for example, has hitherto had-— *425and will continue to have — perfect control of the funds belonging to the county. No part of those funds, to be sure, can legally be raised or disbursed by the board, as such, for any other than strict county purposes, that is, for anything but “ordinary county expenses including the support of the poor and for * * * any unforeseen contingency expenses of the county” (C. L. ’21, page 1841, §7204) and such other county purposes as are expressly authorized by statute.
It is not unreasonable to suppose that the UB. Act will in no way interfere with the ordinary or normal functions of the counties. These will still continue under previously existing law as they were. They are not affected by any provision of the act. Those functions have been and must continue to be handled through the previously existing funds of each county. It is presumed that county commissioners and other county officers will do their duty. The act expressly erects a new fund called the “county emergency relief fund.” It is not tied by the language therein to any regular county function or purpose. On the contrary, the act provides that the fund “shall be expended under the direction of the board of county commissioners,” and “for work relief and direct relief to the unemployed, and for the purpose of removing destitute citizens from direct to work relief, and for no other purpose. ’ ’
In our effort to ascertain the meaning’ of the act, we may test it and apply it in various ways. If any of its provisions will bear one construction that would vitiate it and another that would not, it is the duty of the court to adopt the latter and uphold the legislative action.
For the proper administration of governmental affairs it is not uncommon to impose new duties on existing officers outside the scope of their regular existing duties. When a statute, for instance, makes the county treasurer the ex officio treasurer of an irrigation district, he acts in the new capacity otherwise than as a; county officer, and his new work is not in any true sens'e deemed for a *426county purpose. So here under the UR Act we may and should read it so as to uphold it and not to 'tear it down.
In proceeding* with an impartial inquiry into the situation we may properly try to picture the working of the new act in a manner free from valid constitutional objections.
The extremely grave emergency existing throughout the nation and the state is a matter of which we can well take judicial notice. Both the Governor and the legislature have solemnly recited the situation in detail. Under well recognized principles' we are permitted to attach considerable weight to their declaration. That a great exigency has visited the people, lifting local problems toi the level of the greatest of state and national problems, beyond the normal remedies of local self-government, must now be deemed to present a legitimate basis for laws of state-wide operation, effective for the time being* as the only mode of meeting a crisis that threatens the very destruction of organized society and orderly government. The act which we are considering* is by its own terms an emergency measure limited in its life to what we must presume is a reasonable period. No difference in principle can be shown between this case and the rental cases decided by the United States Supreme Court. Block v. Hirsh, 256 U. S. 135, 65 L. Ed. 865, 41 Sup. Ct. 458, 16 A. L. R. 165; Marcus Brown Holding Co. v. Feldman, 256 U. S. 170, 65 L. Ed. 877, 41 Sup. Ct. 465. No amount of discussion could add to the authority of those cases in the present plight. None will be attempted.
While section 7 of article X aforesaid probably applies only to the general taxation which comes under the statutes governing ad valorem taxes, we need not determine that question. A slight analysis of the program laid before the late special legislative session, and of the almost complete execution of that program by the legislature, shows that the UR Act does not necessarily violate the inhibition against making* state laws for county pur*427poses. Attention is called to chapter 10 of S. L. ’33, extraordinary session, page 68. This act directly authorizes boards of county commissioners to make bids and enter into certain contracts with the state highway department or any agency of the federal or state government “for the construction, maintenance and repair of state or Federal highways or bridges within their respective counties and to undertake and perform whatever work is necessary in connection therewith.” This manifestly makes the board of county commissioners a state agency in disbursing the “county emergency relief fund.” The legislature has imposed new duties — other than for county purposes proper — upon certain county officers. This is corroborated by the provision that “all labor employed in such contracts shall be bona-fide. residents of the state of Colorado
The UR Act is not seriously attacked by counsel except for such alleged contravention of the Constitution of Colorado' and the United States as would make the entire act void. The question of the partial validity and partial invalidity of statutes need therefore not be discussed in this opinion.
There have been instances — in Colorado and in sister states — where state courts have underestimated the potential liberalness and progressiveness of the United States Supreme Court in the direction of avoiding the condemnation of state statutes or even state constitutional provisions said to be in conflict with the federal Constitution. Discussion of particular cases is unnecessary to our present purpose.
As to conflict between a state law and the state constitution, on the other hand, we may recall that the federal Supreme Court will, if the state tribunal sustains the law as not in conflict with the state constitution, accept the interpretation placed by a state supreme court upon an act of the state legislature, and it will consider itself bound thereby on the issue of allegedly violating the state constitution. In the existing* circumstances it would seem *428that every reasonable effort should be made by this court to sustain the act in this respect.
Enough has been said above to justify our conclusion that the act contravenes neither section 3 nor section 7 of our article X. The other points have not been stressed. Nevertheless, it is proper to. consider them briefly.
3. The contention that the act is a revenue measure to supply a relief or poor fund for the ordinary uses and purposes thereof must be characterized as unsound in the light of what has already been said. No one would venture to arg*ue that the additional fees prescribed by the UR Act would be legal if it were proved beyond a reasonable doubt that they are not related to the work on the highways. Such relation is the justification for imposing the excise fees upon the motorists. A comparison of the 1931 motor vehicle act with the UR Act, considered in connection with the emergency that requires speedy employment of the unemployed on the high'way system of the state, leaves us still unconvinced beyond a reasonable doubt that the act is void.
4. The alleged violation of section 21 in our article V is not shown, either beyond a reasonable doubt or otherwise. Our decided cases are sufficient to uphold the title and the subject matter.
5. It follows from what is said in the forepart of this opinion that the act does not, and could not, deprive the plaintiff in error of his property without due process of law, in violation of section 25 of article II of the Colorado Constitution.
6. As regards the alleged violation of section 1 of article V of the Amendments to the federal Constitution, attention is called to the fact that this section has no connection with the states, but is a limitation upon the federal government alone. Const, of the U. S. of America (Revised and Annotated), 1924, page 578. As for the Fourteenth Amendment to the federal Constitution, again the foregoing- discussion requires the issue to be *429disposed of contrary to the contention of the plaintiff in error.
New crises demand new forms and new adaptations of existing law. A statute may in form be perfect as a literary and legal production, yet utterly worthless for practical purposes. Life — national, state, local, individual— is increasingly complex. Human needs are not always best ministered unto by the simplicity of our forefathers, who dealt with the less complicated problems of their time. The world moves on, and none would wish for the return of those sterner days when the comfort of man was measured in the absence of electricity, telegraph, telephone, radio, and without railroads, automobiles, airplanes. If this court could have decided in favor of the validity of the UR Act, I feel that the court would not only have been fairly within the principles of the Constitutions of Colorado and the United States, but more in step with the march of human progress. The judgment of the lower court ought-to have been affirmed.
Without qualification I approve what is said by Mr. Justice Butler and Mr. Justice Holland in their respective dissenting opinions. Certain phases of the- case have been fully discussed therein, and I have purposely avoided covering* the ground occupied by their arguments'; but I am glad to refer to both and adopt them in their entirety.